Citation Nr: 0028824
Decision Date: 10/31/00	Archive Date: 12/28/00

DOCKET NO. 96-51 703               DATE OCT 31, 2000

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Wichita, Kansas

THE ISSUE 

Entitlement to service connection for reactive obstructive airway
disease.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1988 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from the October 1996 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO). The
Board remanded the issue of entitlement to service connection for
a respiratory disorder to the RO in April 1998 for additional
development. The RO, having complied with the instructions on
remand, returned the case to the Board for further appellate
review.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained.

2. There is competent medical evidence relating the veteran's
reactive obstructive airway disease to her period of active
service.

CONCLUSION OF LAW

The veteran's reactive obstructive airway disease was incurred in
or aggravated by active service. 38 U.S.C.A. 1110, 5107 (West
1991); 38 C.F.R. 3.102, 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran has
presented a well-grounded claim in that she has presented a claim
that is plausible, capable of substantiation, or meritorious on its
own. See 38 U.S.C.A. 5107(a) (West 1991);

2 -

Grivois v. Brown, 6 Vet. App. 136,140 (1994); Murphy v. Derwinski,
1 Vet. App. 78, 81 (1990). The Board further finds that all facts
have been fully developed and that no further assistance to the
veteran is required in order to comply with the duty to assist
mandated by 38 U.S.C.A. 5107(a) (West 1991).

A veteran is entitled to service connection for a disability
resulting from disease or injury incurred in or aggravated in the
line of duty while in the active military, naval, or air service.
See 38 U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303 (1999). If
a chronic disease is shown in service, subsequent manifestations of
the same chronic disease at any later date, however remote, may be
service connected, unless clearly attributable to intercurrent
causes. 38 C.F.R. 3.303(b) (1999). However, continuity of symptoms
is required where the condition in service is not, in fact, chronic
or where diagnosis of chronicity may be legitimately questioned. 38
C.F.R. 3.303(b) (1999). In addition, service connection may also be
granted for any disease diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d) (1999).

In the present case, the veteran's service medical records show
that she was initially treated for a possible respiratory problem
during basic training in July 1988. At that time, the veteran was
diagnosed with pollen allergies. In September 1991, the veteran was
evaluated for continuing complaints of shortness of breath and
difficulty breathing while sleeping. A pulmonary function test
reflected a finding of reactive airway disease. A diagnosis of mild
reactive airway disease with minimally limiting exercise-induced
bronchospasm was given. The veteran's condition was treated with
inhalers, to include Proventil and Azmacort. Dental health
questionnaires completed by the veteran in 1992 and 1994 noted a
history of asthma. The service medical records contain no further
findings regarding a respiratory disorder.

VA outpatient records from October 1996 show that the veteran
complained of shortness of breath with exertion and requested an
inhaler. She reported a diagnosis of reactive airway disease while
in service. On a November 1996 dental questionnaire, the veteran
reported the presence of a persistent cough and a

3 -

Respiratory defect. In December 1996, the veteran presented with a
productive tough and was assessed with an upper respiratory
infection and questionable restrictive airway disease. At that
time, lungs were clear with decreased air movement. An x-ray of the
chest in January 1997 showed no infiltrates or abnormality.

In her November 1996 Notice of Disagreement, the veteran reported
that she used two to three inhalers per month and that, during
active duty, she signed a log when she needed an inhaler and she
did not see a physician. The veteran appeared for a personal
hearing before the RO in January 1997. She testified that she was
diagnosed with restrictive airway disease in service after seeing
a specialist and taking pulmonary tests. She had progressive
problems breathing while sleeping and walking up stairs. She was
given inhalers and limited exercise. She had used an inhaler
continuously from that time and was presently using Albuterol on a
daily basis. Her primary symptoms were shortness of breath and
coughing, worse in the summer.

During a VA examination in March 1997, the veteran complained of
recurrent shortness of breath, worse at night and when climbing
stairs. Examination of the respiratory system showed no current
cough, symmetrical and full lung movements, and lungs clear to
auscultation, without rates, wheezes, or rhonchi. Pulmonary
function studies disclosed minimal airway obstruction. The veteran
was diagnosed with extrinsic asthma, with minimal airway disease.

A VA outpatient entry dated January 1998 shows that the veteran
requested a refill of her Albuterol. The veteran's mother submitted
a statement in April 1998 in which she claimed that the veteran did
not have asthma as a child.

During an August 1998 VA examination, the veteran reported
shortness of breath and use of her inhaler approximately three to
four times per week. She had a dry cough, affected by weather
changes, and dyspnea on exertion. She also had occasional daytime
hypersomnolence mainly when she had breathing difficulty and
wheezing at night. Physical examination and x-ray of the chest
found no abnormalities. Pulmonary function tests showed minimal
obstructive airway

4 - 

disease and the veteran was diagnosed with that condition. In an
addendum opinion dated May 1999, the examiner stated that, based on
a review of the service medical records and subsequent treatment
records, the veteran's reactive obstructive airway disease
originated while on active duty.

Based on the aforementioned evidence, the Board finds that the
evidence of record supports a grant of service connection for
reactive obstructive airway disease. The record clearly shows that
the veteran was diagnosed with obstructive airway disease in
service and that she continues to carry the same diagnosis.
Moreover, the veteran has consistently reported the same
symptomatology. Finally, the VA examiner has found the veteran's
current disability to have its origins in active service. The
record contains no evidence or medical opinion to the contrary.
Accordingly, the benefit sought on appeal must be granted.

ORDER

Service connection for reactive obstructive airway disease is
granted.

WARREN W. RICE, JR. 
Veterans Law Judge 
Board of Veterans' Appeals

5 - 


